Citation Nr: 0102735	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  97-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation greater than 50 percent for a 
major depression disability.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Esq. 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1977.

This appeal originally arose before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in August 
1996 by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a decision dated in 
December 1998, the Board denied the veteran's claim for 
benefits.  The veteran thereafter appealed that 
determination; the United States Court of Appeals for 
Veterans Claims (Court), vacated and remanded the issue 
identified on the first page of this decision.  An additional 
issue, entitlement to secondary service connection for right 
hemispheric brain dysfunction, was withdrawn by the veteran 
while his claim was before the Court, and was deemed 
abandoned.  This matter was subsequently returned to the 
Board for action in accordance with the Joint Motion for 
Remand that formed the basis for the Court's Order.



REMAND

First, as noted in the Joint Motion, the veteran's Social 
Security Administration records should be obtained.  
Additionally, the veteran's representative noted, in a 
January 18, 2001 letter, that additional VA medical records 
may be available.  These records should also be obtained.  

Finally, because this additional evidence was not reviewed by 
the VA examiner(s) who originally evaluated the veteran, a 
new mental disorders examination should be conducted after 
any and all medical evidence has been associated with the 
veteran's claims file, in order to determine the severity of 
the veteran's condition.  


The case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for mental 
disorders since January 1995.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The RO should also obtain the 
specified records listed in the veteran's 
representative's letter of January 18, 
2001, namely, VA records from VA medical 
facilities in Birmingham, Huntsville, and 
Murfreesboro, TN.  

4.  Next, after the above development has 
been completed, the veteran should be 
afforded a VA mental disorders 
examination to determine the severity of 
his condition.  The claims folders and a 
complete copy of this Remand should be 
made available to the examiner for review 
before the examination.  

5.  The VA examiner should first review 
the veteran's c-file, and (1) should note 
such review on the examination report.  
Next, the examiner should provide an 
opinion as to: (2) whether it is possible 
to determine what the current level of 
disability is due to service connected 
major depression as opposed to that 
caused by the veteran's non-service-
connected conditions.  All necessary 
testing and studies should be completed 
at this time.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

7.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby informed that failure to cooperative 
with requested development might adversely affect his case.  
See 38 C.F.R. § 3.655 (2000) (failure to report for 
Department of Veterans Affairs examination).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

